      1:21-cv-00469-JMC        Date Filed 06/08/21      Entry Number 23       Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

CENTRAL MUTUAL INSURANCE                        )      Civil Action No. 1:21-cv-00469-JMC
COMPANY as subrogee of BRENDA                   )
WYATT,                                          )
                                                )
        Plaintiff,                              )
                                                )
vs.                                             )    ORDER GRANTING PLAINTIFF’S
                                                )    MOTION TO DISMISS DEFENDANT
RESIDEO TECHNOLOGIES, INC.,                     )     REGAL BELOIT CORPORATION
THERMA-STOR, LLC, and REGAL                     )        WITHOUT PREJUDICE
BELOIT CORPORATION,                             )
                                                )
        Defendants.                             )



       Before the Court is Plaintiff’s Motion to Dismiss Defendant Regal Beloit Corporation

Without Prejudice. Plaintiff no longer desires to prosecute this cause of action against Defendant

Regal Beloit Corporation.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the Motion to

Dismiss without Prejudice is GRANTED, ONLY as to Defendant Regal Beloit Corporation, each

party to bear its own costs.




                                                    s/J. Michelle Childs
                                                    J. Michelle Childs
                                                    United States District Judge
June 8, 2021
Columbia, South Carolina
